HOWELL, J.
This suit originated in the General Sessions Court of Davidson County where it was tried and appealed to the Circuit Court. It was tried by the Circuit Judge without a jury and a judgment entered in favor of the plaintiff for $172 and the costs.
*617The defendants have appealed to this Conrt and assigned as error that the evidence preponderates against the judgment of the Court.
The plaintiff- had purchased a rug for approximately $250 and after having had it about nine months sent it to the defendants to be cleaned. It was damaged in the cleaning process and the plaintiff declined to accept it. Some effort was made to remedy the defective condition of the rug but without success and the plaintiff bought a rug to replace the damaged one. There was testimony that the damaged rug was worth about three fourths of its cost price. The defendants kept the rug and the trial Judge entered a judgment for plaintiff for $172.
'Section 10622 of the Code of Tennessee is as follows:
“In all cases taken by appeal or otherwise to the court of appeals from any lower court, the hearing-in said appellate court shall be de novo, upon the record from the court below when the hearing in the lower court was without a jury, but there shall always be a presumption in the appellate court as to the correctness of the judgment or decree of the lower court, unless the evidence preponderates against the judgment or decree.”
We have read the entire record and cannot say that the evidence preponderates against the judgment of the trial Court.
The trial Judge saw and heard the witnesses and from the evidence arrived at a fair and just conclusion of the controversy.
The assignments of error are overruled and the judgment of the Circuit Court is affirmed.
A judgment will be entered here in favor of the plaintiff and against the defendants and the surety upon the *618appeal bond for the sum of $172, and interest from April 20, 19'54, and the costs.
Affirmed.
Felts, P. J., and Hickerson, J., concur.